EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned, Chad Ulansky, President and Chief Executive Officer of Diamante Minerals Inc. (the “Registrant”), and Jennifer Irons, Chief Financial Officer of the Registrant, certifies, under the standards set forth and solely for the purposes of 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report on Form 10-Q of the Registrant for the quarter ended January 31, 2017 (the “Report”): (1) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: March 10, 2017 By: /s/Chad Ulansky Name: Chad Ulansky Title: President, Chief Executive Officer, Secretary, Treasurer and a director (Principal Executive Officer) By: /s/Jennifer Irons Name: Jennifer Irons Title: Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
